36 So.3d 712 (2010)
Davan DICKEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2829.
District Court of Appeal of Florida, First District.
April 13, 2010.
Rehearing Denied May 24, 2010.
Nancy A. Daniels, Public Defender, and Paula S. Saunders, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the judgment and sentence. However, due to a scrivener's error, the written judgment and sentence does not reflect the oral pronouncement of sentence. According to the record of the oral pronouncement of sentence, the appellant was sentenced to a term of 15 years' imprisonment. Accordingly, we remand to the trial court to correct the written judgment and sentence to reflect the oral pronouncement of sentence.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.